1                                 UNITED STATES DISTRICT COURT
2                                        DISTRICT OF NEVADA
3     MALCOLM GRAY,                                            Case No. 2:18-cv-01618-JAD-GWF
4                                               Plaintiff                     ORDER
5           v.
6     DAVE DZURUNDA et al.,
7                                           Defendants
8
9    I.     DISCUSSION

10          On January 29, 2019, the Court issued a screening order permitting some claims

11   to proceed and dismissing other claims with leave to amend.1 (ECF No. 5 at 25-26). The

12   Court granted Plaintiff until March 1, 2019, to file an amended complaint curing the

13   deficiencies of the complaint. (Id. at 26). The Court specifically stated that if Plaintiff

14   chose not to file an amended complaint, the action would proceed on Claim 3 (retaliation

15   against Calderin and free exercise and RLUIPA against Calderin, Everidge, and Doe

16   members of the Religious Review Team (when Gray learns their identities)), Claim 4 (free

17   exercise of religion against Yagao), Claim 5 (deliberate indifference to serious medical

18   needs against Sonya, Augustine, and John Doe doctor (when Plaintiff learns his identity)),

19   Claim 6 (retaliation against Williams and due process against Williams and Dugan), and

20   Claim 7 (unsafe prison conditions against Miguel) only. (Id.) Plaintiff has not filed an

21   amended complaint. Pursuant to the screening order, this action will proceed on Claim 3

22   (retaliation against Calderin and free exercise and RLUIPA against Calderin, Everidge,

23   and Doe members of the Religious Review Team (when Gray learns their identities)),

24   Claim 4 (free exercise of religion against Yagao), Claim 5 (deliberate indifference to

25   serious medical needs against Sonya, Augustine, and John Doe doctor (when Plaintiff

26   learns his identity)), Claim 6 (retaliation against Williams and due process against

27   Williams and Dugan), and Claim 7 (unsafe prison conditions against Miguel) only.

28
            1   Plaintiff has paid the full filing fee for this civil action. (See ECF No. 2).
1    II.       CONCLUSION
2              For the foregoing reasons, IT IS ORDERED that, pursuant to the Court’s screening
3    order (ECF No. 5), this action will proceed on Claim 3 (retaliation against Calderin and
4    free exercise and RLUIPA against Calderin, Everidge, and Doe members of the Religious
5    Review Team (when Gray learns their identities)), Claim 4 (free exercise of religion
6    against Yagao), Claim 5 (deliberate indifference to serious medical needs against Sonya,
7    Augustine, and John Doe doctor (when Plaintiff learns his identity)), Claim 6 (retaliation
8    against Williams and due process against Williams and Dugan), and Claim 7 (unsafe
9    prison conditions against Miguel) only.
10             IT IS FURTHER ORDERED that given the nature of the claim(s) that the Court has
11   permitted to proceed, this action is STAYED for 90 days to allow Plaintiff and Defendant(s)
12   an opportunity to settle their dispute before an answer is filed or the discovery process
13   begins. During this 90-day stay period, no other pleadings or papers will be filed in this
14   case, and the parties will not engage in any discovery, nor are the parties required to
15   respond to any paper filed in violation of the stay unless specifically ordered by the court
16   to do so. The Court will refer this case to the Court’s Inmate Early Mediation Program,
17   and the Court will enter a subsequent order. Regardless, on or before 90 days from the
18   date this order is entered, the Office of the Attorney General will file the report form
19   attached to this order regarding the results of the 90-day stay, even if a stipulation for
20   dismissal is entered prior to the end of the 90-day stay. If the parties proceed with this
21   action, the Court will then issue an order setting a date for Defendants to file an answer
22   or other response. Following the filing of an answer, the Court will issue a scheduling
23   order setting discovery and dispositive motion deadlines.
24             IT IS FURTHER ORDERED that “settlement” may or may not include payment of
25   money damages. It also may or may not include an agreement to resolve Plaintiff’s issues
26   differently. A compromise agreement is one in which neither party is completely satisfied
27   with the result, but both have given something up and both have obtained something in
28   return.



                                                 -2-
1           IT IS FURTHER ORDERED that if any party seeks to have this case excluded from
2    the inmate mediation program, that party will file a “motion to exclude case from
3    mediation” on or before 21 days from the date of this order. The responding party will
4    have 7 days to file a response. No reply will be filed. Thereafter, the Court will issue an
5    order, set the matter for hearing, or both.
6           IT IS FURTHER ORDERED that the Clerk of the Court will electronically SERVE
7    a copy of this order, the original screening order (ECF No. 5) and a copy of Plaintiff’s
8    complaint (ECF No. 2) on the Office of the Attorney General of the State of Nevada, by
9    adding the Attorney General of the State of Nevada to the docket sheet. This does not
10   indicate acceptance of service.
11          IT IS FURTHER ORDERED that the Attorney General’s Office will advise the Court
12   within 21 days of the date of the entry of this order whether it will enter a limited notice of
13   appearance on behalf of Defendants for the purpose of settlement. No defenses or
14   objections, including lack of service, will be waived as a result of the filing of the limited
15   notice of appearance.
16
17                     8th day of March 2019.
            DATED THIS ___
18
19                                                       United States Magistrate Judge
20
21
22
23
24
25
26
27
28



                                                   -3-
1                             UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3
     MALCOLM GRAY,                                        Case No. 2:18-cv-01618-JAD-GWF
4
                                            Plaintiff     REPORT OF ATTORNEY GENERAL
5                                                          RE: RESULTS OF 90-DAY STAY
             v.
6
     DAVE DZURUNDA et al.,
7
                                        Defendants
8
9    NOTE: ONLY THE OFFICE OF THE ATTORNEY GENERAL SHALL FILE THIS FORM.
     THE INMATE PLAINTIFF SHALL NOT FILE THIS FORM.
10
11          On ________________ [the date of the issuance of the screening order], the Court
12   issued its screening order stating that it had conducted its screening pursuant to 28 U.S.C.
13   § 1915A, and that certain specified claims in this case would proceed. The Court ordered
14   the Office of the Attorney General of the State of Nevada to file a report ninety (90) days
15   after the date of the entry of the Court’s screening order to indicate the status of the case
16   at the end of the 90-day stay. By filing this form, the Office of the Attorney General hereby
17   complies.
18                                             REPORT FORM
19   [Identify which of the following two situations (identified in bold type) describes the case,
     and follow the instructions corresponding to the proper statement.]
20
     Situation One: Mediated Case: The case was assigned to mediation by a court-
21   appointed mediator during the 90-day stay. [If this statement is accurate, check ONE
     of the six statements below and fill in any additional information as required, then proceed
22   to the signature block.]

23          ____ A mediation session with a court-appointed mediator was held on
                 _______________ [enter date], and as of this date, the parties have
24               reached a settlement (even if paperwork to memorialize the settlement
                 remains to be completed). (If this box is checked, the parties are on notice
25               that they must SEPARATELY file either a contemporaneous stipulation of
                 dismissal or a motion requesting that the Court continue the stay in the case
26               until a specified date upon which they will file a stipulation of dismissal.)

27          ____ A mediation session with a court-appointed mediator was held on
                 ________________ [enter date], and as of this date, the parties have not
28               reached a settlement. The Office of the Attorney General therefore informs
                 the Court of its intent to proceed with this action.


                                                 -4-
1
           ____ No mediation session with a court-appointed mediator was held during the
2               90-day stay, but the parties have nevertheless settled the case. (If this box
                is checked, the parties are on notice that they must SEPARATELY file a
3               contemporaneous stipulation of dismissal or a motion requesting that the
                Court continue the stay in this case until a specified date upon which they
4               will file a stipulation of dismissal.)
5          ____ No mediation session with a court-appointed mediator was held during the
                90-day stay, but one is currently scheduled for ________________ [enter
6               date].
7          ____ No mediation session with a court-appointed mediator was held during the
                90-day stay, and as of this date, no date certain has been scheduled for
8               such a session.
9          ____ None of the above five statements describes the status of this case.
                Contemporaneously with the filing of this report, the Office of the Attorney
10              General of the State of Nevada is filing a separate document detailing the
                status of this case.
11
                                                 *****
12
     Situation Two: Informal Settlement Discussions Case: The case was NOT assigned
13   to mediation with a court-appointed mediator during the 90-day stay; rather, the
     parties were encouraged to engage in informal settlement negotiations. [If this
14   statement is accurate, check ONE of the four statements below and fill in any additional
     information as required, then proceed to the signature block.]
15
           ____ The parties engaged in settlement discussions and as of this date, the
16              parties have reached a settlement (even if the paperwork to memorialize
                the settlement remains to be completed). (If this box is checked, the parties
17              are on notice that they must SEPARATELY file either a contemporaneous
                stipulation of dismissal or a motion requesting that the Court continue the
18              stay in this case until a specified date upon which they will file a stipulation
                of dismissal.)
19
           ____ The parties engaged in settlement discussions and as of this date, the
20              parties have not reached a settlement. The Office of the Attorney General
                therefore informs the Court of its intent to proceed with this action.
21
           ____ The parties have not engaged in settlement discussions and as of this date,
22              the parties have not reached a settlement. The Office of the Attorney
                General therefore informs the Court of its intent to proceed with this action.
23
24         ____ None of the above three statements fully describes the status of this case.
                Contemporaneously with the filing of this report, the Office of the Attorney
25              General of the State of Nevada is filing a separate document detailing the
                status of this case.
26
           Submitted this _______ day of __________________, ______ by:
27
28   Attorney Name: _______________________                 _________________________
                            Print                                   Signature


                                               -5-
1
2    Address:   ______________________         Phone:
3                                              ___________________________
                ______________________
4                                              Email:
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                         -6-
